Citation Nr: 0325142	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to in-service exposure to herbicides.  

2.  Entitlement to service connection for a bilateral lower 
leg disorder.  

3.  Entitlement to an increased disability rating for lumbar 
muscle strain, currently evaluated as 40 percent disabling.  

4.  Entitlement to an increased disability rating for 
status-post tympano-mastoidectomy with equilibrium loss, 
chronic otitis, mastoiditis, perforated tympanic membrane, 
and cholesteatoma, currently evaluated as 30 percent 
disabling.  

5.  Entitlement to an increased disability rating for hearing 
loss of the left ear, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1959 
to October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied service 
connection for prostate cancer, to include as secondary to 
in-service exposure to herbicides, and for a bilateral lower 
leg disability.  In addition, the RO denied the issues of 
entitlement to a disability evaluation greater than 
40 percent for lumbar muscle strain; a disability rating 
greater than 30 percent for status-post tympano-mastoidectomy 
with equilibrium loss, chronic otitis, mastoiditis, 
perforated tympanic membrane, and cholesteatoma and a 
disability evaluation greater than 10 percent for the 
service-connected left ear hearing loss.  




REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

In June 2003 in the present case, the Board conducted an 
initial review of the veteran's appeal.  Upon a determination 
that the RO had not informed the veteran of the provisions of 
the VCAA, the Board sent the veteran a letter notifying him 
of this recently passed legislation.  Also in this letter, 
the Board informed the veteran that he had 30 days from the 
date of the document to respond (including to submit 
additional evidence).  If the veteran did not respond within 
the 30-day period, the Board would decide his appeal based on 
a review of the information and evidence currently of record.  
See, 38 C.F.R. § 19.9(a)(2)(ii).  A complete and thorough 
review of the claims folder indicates that the veteran failed 
to respond.  

Significantly, however, in a recent decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2)(ii).  The 
Federal Circuit Court explained that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid because it required the veteran 
to respond within 30 days and that this provision was 
contrary to 38 U.S.C.A. § 5103(a) which allowed claimants a 
one-year period in which to submit evidence.  See also, 38 
C.F.R. § 20.903.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Moreover, according to this recent decision, the Federal 
Circuit Court invalidated 38 C.F.R. § 19.9(a)(2), which had 
provided authorization to the Board to conduct evidentiary 
development.  The Federal Circuit Court explained that, with 
regard to any evidence obtained pursuant to Board 
development, the proper procedure is to allow the RO an 
opportunity to review in the first instance the evidence 
procured as a result of Board development.  Id.  

In this regard, the Board notes that further review of the 
veteran's appeal indicates that evidentiary development 
remains to be completed.  Specifically, with regard to the 
veteran's increased rating claim for his service-connected 
lumbar muscle strain, the Board notes that, at the personal 
hearing conducted before a hearing officer at the RO in March 
2001, the veteran testified that his service-connected low 
back disability has resulted in the following 
symptomatology:  difficulty with prolonged walking and 
prolonged sitting, an inability to lift heavy objects, 
constant back pain, and numbness and tingling in the legs.  
Hearing transcript (T.) at 2-6.  Further review of the claims 
folder indicates that the last examination of the veteran's 
low back occurred in December 2000, almost three years ago.  
Additionally, this examination included only an orthopedic 
evaluation of the veteran's low back and did not address any 
neurological symptoms associated with this disorder.  
Consequently, the Board is of the opinion that the veteran 
should be accorded a current neurological evaluation of his 
service-connected low back disability.  

Moreover, the Board acknowledges that the RO has evaluated 
the veteran's service-connected lumbar muscle strain under 
the diagnostic code which rates impairment resulting from 
lumbosacral strain.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  However, in view of the veteran's recent 
complaints of numbness and tingling in his legs, the Board is 
of the opinion that the adjudication of the veteran's 
increased rating claim for his service-connected low back 
disability should also include consideration of Diagnostic 
Code 5293, which rates impairment resulting from 
intervertebral disc syndrome.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

In this regard, the Board notes that the schedular criteria 
by which service-connected back disabilities are rated 
changed during the pendency of the veteran's appeal.  The new 
criteria becomes effective on September 26, 2003.  See 
68 Fed. Reg. 51,454-51,458 (August 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
Therefore, adjudication of a claim of entitlement to a 
disability evaluation greater than 40 percent for the 
service-connected lumbar muscle strain must include 
consideration of both the old and the new criteria.  A 
complete and thorough review of the claims folder in the 
present case indicates that the RO has not considered the 
veteran's increased rating claim for his service-connected 
low back disability under this new rating criteria.  

With regard to the veteran's claim of entitlement to a 
disability rating greater than 30 percent for the 
service-connected status-post tympano-mastoidectomy with 
equilibrium loss, chronic otitis, mastoiditis, perforated 
tympanic membrane, and cholesteatoma, as well as his claim of 
entitlement to a disability evaluation greater than 
10 percent for the service-connected hearing loss of his left 
ear, the Board notes that the veteran's last ear and 
audiological examination was conducted in July 1999.  
Thereafter, at the personal hearing conducted before a 
hearing officer at the RO in March 2001, the veteran 
testified that, as a result of these disabilities, he 
experiences dizziness, sharp ear pain, ringing noises, and 
decreased hearing.  T. at 8-10.  According to the veteran's 
testimony, he continues to receive ear and audiological 
treatment at the Augusta VA Medical Center (VAMC) every few 
months.  Consequently, the Board concludes that, on remand, 
the veteran should be accorded a current ear and audiological 
examination to determine the present nature and extent of his 
service-connected status-post tympano-mastoidectomy with 
equilibrium loss, chronic otitis, mastoiditis, perforated 
tympanic membrane, and cholesteatoma, and his 
service-connected left ear hearing loss.  

With regard to the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, the Board notes that the most 
recent VA examinations of record do not include medical 
opinions regarding the effect of his service-connected low 
back, ear, and audiological disorders on his ability to 
obtain and to maintain employment.  On remand, therefore, the 
examiners who conduct the requested evaluations should also 
include opinions regarding the effect of the veteran's 
service-connected disabilities on his employability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should obtain the veteran's 
complete clinical records relating to any 
treatment that he has received for 
prostate cancer and a bilateral leg 
condition and for his service-connected 
low back, ear, and hearing loss disorders 
from the Augusta VAMC since May 2000.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature and extent of the 
service-connected lumbar muscle strain.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neurological pathology of 
the veteran's low back found on 
examination should be noted in the report 
of the evaluation.   
 
The examiner should discuss the frequency 
and severity of any recurring 
intervertebral disc syndrome attacks as 
well as the nature and extent of 
intermittent relief.  In discussing the 
severity of any such attacks, the 
examiner should illuminate on the 
presence or absence of the following 
symptomatology:  persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain, and demonstrable 
muscle spasm; absent ankle jerk; or other 
neurological findings appropriate to the 
site of the diseased disc.  The examiner 
is also specifically asked to provide a 
discussion of the frequency of any 
incapacitating episodes of intervertebral 
disc syndrome (e.g., periods of acute 
signs and symptoms due to intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician) in the past 12 months.   
 
Further, the examiner should discuss the 
presence, or absence, of any ankylosis of 
the veteran's thoracolumbar spine or of 
his entire spine.   
 
Additionally, the examiner should express 
an opinion as to the effect of the 
service-connected lumbar muscle strain on 
the veteran's ability to obtain and 
maintain gainful occupation.  The 
examiner should render an opinion as to 
whether this service-connected back 
disability prevents employment. 
 
4.  The RO should also make arrangements 
to accord the veteran VA audiological and 
ear disease examinations to determine the 
nature and extent of the 
service-connected status-post 
tympano-mastoidectomy with equilibrium 
loss, chronic otitis, mastoiditis, 
perforated tympanic membrane, and 
cholesteatoma as well as the 
service-connected left ear hearing loss.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's hearing acuity (including, 
if applicable, tinnitus) and his 
status-post tympano-mastoidectomy with 
equilibrium loss, chronic otitis, 
mastoiditis, perforated tympanic 
membrane, and cholesteatoma, which is 
found on examination, should be noted in 
the report of the evaluation.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining him, 
the examiner should express an opinion as 
to the effect of the service-connected 
status-post tympano-mastoidectomy with 
equilibrium loss, chronic otitis, 
mastoiditis, perforated tympanic 
membrane, and cholesteatoma as well as 
the service-connected left ear hearing 
loss on the veteran's ability to obtain 
and maintain gainful occupation.  The 
examiner should render an opinion whether 
these service-connected disabilities 
prevent employment.   
 
5.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  In 
re-adjudicating the increased rating 
claim for the service-connected lumbar 
muscle strain, the RO should consider 
both the old and new rating criteria for 
service-connected back disabilities.  
See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001) as well as 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 and 5243).  

Furthermore, in re-adjudicating the 
increased rating claims for the 
service-connected lumbar muscle strain; 
the service-connected status-post 
tympano-mastoidectomy with equilibrium 
loss, chronic otitis, mastoiditis, 
perforated tympanic membrane, and 
cholesteatoma; and the service-connected 
left ear hearing loss, the RO's 
consideration of referring these claims 
for extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2002) must be 
documented on readjudication.  

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in April 2001.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




